Filed Pursuant to Rule 424(b)(1) Registration No. 333-145146 DATED: SEPTEMBER 14, 2007 PROSPECTUS RED ROCK PICTURES HOLDINGS, INC. 18,224,334 SHARES OF COMMON STOCK This prospectus relates to the resale of 16,433,726 shares of our common stock issuable to IFG Opportunity Fund, LLC (“IFG”) under our Equity Distribution Agreement (“Agreement”) as well as 100,000 shares issued to IFG in consideration for such Agreement. The Company is also registering 108,745 shares of common stock, per share held by Cornell Capitaland 56,247 shares underlying warrants issuable to Cornell Capital Partners, LP.The Company is also registering 3,750 shares issued to Newbridge Securities Corporation.The Company is also registering 1,524,866 shares of our common stock held by three shareholders. The Selling Securityholders may sell their common stock from time to time at prevailing market prices. The Company is not selling any shares of common stock in this offering and therefore will not receive any of the proceeds from this offering. The Company will, however, receive proceeds from the sale of common stock under the Equity Distribution Agreement entered into as of July 6, 2007 with IFG.All costs associated with this registration will be borne by us. The shares of common stock are being offered for sale by the selling stockholders at prices established on the Over-the-Counter Bulletin Board during the term of this offering. On August 1, 2007, the last reported sale price of our common stock was $.78 per share. Our common stock is presently listed on the Over-the-Counter Bulletin Board under the symbol “RRPH.” As of August 29, 2007, the Company has 62,462,495 shares of common stock outstanding and had56,247 shares of common stock underlying outstanding warrants. IFG Opportunity Fund, LLC is an “underwriter” within the meaning of the Securities Act of 1933 in connection with the sale of common stock it acquires pursuant to the Equity Distribution Agreement. No other underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. This offering will terminate twenty-four months after the accompanying registration statement is declared effective by the Securities and Exchange Commission. Brokers or dealers effecting transactions in these shares should confirm that the shares are registered under the applicable state securities laws or that an exemption from registration is available. INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU MAY LOSE YOUR ENTIRE INVESTMENT. CONSIDER CAREFULLY THE “RISK FACTORS”
